FINAL REJECTION
This is in response to Applicant amendments filed on 12/15/2020 amending Claims 1, 7, 12, and 22. Claims 1-2, 4-17, and 21-24 are examined.

Claim Objections
Claims 1, 7, 12, and 21 are objected to because of the following informalities: 
Claim 1 at L. 10 “first joint coupling said axially forward end” should be “first joint coupling of said axially forward end”;
Claim 1 at L. 12 “second joint coupling said axially aft end” should be “second joint coupling of said axially aft end”;
Claim 1 at L. 22 “a circumferential direction” should be “the circumferential direction”;
Claim 7 at L. 3 “the second elasticity modulus of elasticity of permits” should be “the second elasticity modulus of elasticity of permits”;
Claim 12 at L. 14 “first joint coupling said axially forward end” should be “first joint coupling of said axially forward end”;
Claim 12 at L. 16 “second joint coupling said axially aft end” should be “second joint coupling of said axially aft end”; and
Claim 21 at L. 3 “the second elasticity modulus of elasticity of permits” should be “the
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 4-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Czachor (US 2003/0156940) in view of Lussier (US 2011/0052383).

	Regarding Claim 1: Czachor discloses a softwall containment system (10; Fig. 1) for a gas turbine engine (“gas turbine”, not numbered, see Abstract) having a centerline axis (see annotated figure 940’), said containment system comprising: 
an inner annular wall (see annotated figure 940’) circumscribing at least a portion of a bladed rotatable member (12; Fig. 1) of the gas turbine engine and extending from an axially forward end (see annotated figure 940’) of said inner annular wall to an axially aft end of said inner annular wall (see annotated figure 940’); 
an outer annular wall (see annotated figure 940’) circumscribing at least a portion of said inner annular wall (see annotated figure 940’) and extending from an axially forward end (see annotated figure 940’) of said outer annular wall to an axially aft end (see annotated figure 940’) of said outer annular wall, 
	said outer annular wall spaced radially outwardly from said inner annular wall by a predetermined distance (see annotated figure 940’), 
see annotated figure 940’) said axially forward end of said inner annular wall to said axially forward end of said outer annular wall, the first joint being axially forward of the axially forward end of the inner annular wall (see annotated figure 240’), and 
a second joint coupling (see annotated figure 940’) said axially aft end of said inner annular wall to said axially aft end of said outer annular wall, the second joint being axially aft of the axially aft end of the inner annular wall (see annotated figure 940’), wherein 
	said inner annular wall and said outer annular wall are spaced apart between an entire axial length (see annotated figure 940’) from said first joint to said second joint; and 
an anti-ballistic material wrap (50 and 52; Fig. 1) in contact with and covering at least a portion of said outer annular wall (see annotated figure 940’), 
	said anti-ballistic material wrap comprising a body portion (portion composed of layer 50 superposed to layer 52 ) wherein 
	said anti-ballistic material wrap is made of elastic materials (KEVLAR aramid fibers, [0016] has necessarily a degree of elasticity), and the body portion has a first modulus of elasticity in a circumferential direction (interpreted as along the circumferential direction) (the combination and superposition of the layer 52 and 50 provide a  first modulus of elasticity along a circumferential direction)

	Czachor is silent regarding said anti-ballistic material wrap comprising at least one of a first extension extending forward of said first joint and a second extension extending aft of said second joint, the at least one of said first extension and said second extension has a second modulus of elasticity in a circumferential direction, and the second modulus of elasticity is less than the first modulus of elasticity.

However, Lussier teaches a softwall containment system (28; [0011]; Fig. 4) for a gas turbine (gas turbine 10; Fig. 1)  similar as Czachor, having a centerline axis (A; Fig. 1), said containment system comprising:
	 an inner annular wall (see annotated figure 283’) circumscribing at least a portion of a bladed rotatable member (20, see Figs. 1 and 4) of the machine and extending from an axially forward end (see annotated figure 283’) of said inner annular wall to an axially aft (see annotated figure 283’) end of said inner annular wall;
	 an outer annular wall (36; Fig. 4) circumscribing at least a portion of said inner annular wall (see annotated figure 283’) and extending from an axially forward end (see annotated figure 283’) of said outer annular wall to an axially aft end (see annotated figure 283’) of said outer annular wall, 
	said outer annular wall spaced radially outwardly from said inner annular wall by a predetermined distance (see annotated figure 283’), 
	said outer annular wall extending axially between a first joint (see annotated figure 283’) coupling said axially forward end of said inner annular wall to said axially forward end of said outer annular wall (see annotated figure 283’) and a second joint (see annotated figure 283’) coupling said axially aft end of said inner annular wall to said axially aft end of said outer annular wall; and 
an anti-ballistic material wrap (50; Fig. 4, and [0018] disclosing 50 being made of Kevlar, i.e. anti-ballistic material) in contact with (see annotated figure 283’) and covering at least a portion of said outer annular wall (see annotated figure 283’), 
see annotated figure 283’) extending forward of said first joint and a second extension (see annotated figure 283’) extending aft of said second joint (see annotated figure 283’), wherein the said anti-ballistic material wrap is made of elastic material ( 50 is made of Kevlar which has necessarily a degree of elasticity ;[003] [0018]), the at least one of said first extension and said second extension has a second modulus of elasticity in a circumferential direction (interpreted as along the circumferential direction) (the single layer 50 provide a  second modulus of elasticity along a circumferential direction), 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the first layer 50 of Czachor to have the first layer 50 of Czachor extending  forward of said first joint and aft of said second joint, having the at least one of said first extension and said second extension with a second modulus of elasticity in a circumferential direction, i.e modulus corresponding to the single layer 50, and the second modulus of elasticity is less than the first modulus of elasticity (the first modulus of elasticity corresponds to the modulus of the combination of the first and second layers 50 and 52 while the second modulus corresponds to modulus of the single layer 50 since in view of Lussier only the layer 50 of Czachor is extended). Doing so would increase the coverage of the wrap and increase the confinement of the blade.


    PNG
    media_image1.png
    839
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    861
    807
    media_image2.png
    Greyscale


	Regarding Claim 2: Czachor in view of Lussier teaches all the limitations of Claim 1, as stated before, and Czachor discloses said axially forward end of said outer annular wall and said axially aft end of said outer annular wall each comprise a tapered section (see annotated figure 940’) comprising a conical shape (see annotated figure 940’).

	Regarding Claim 4: Czachor in view of Lussier teaches all the limitations of Claim 2, as stated before, and Czachor discloses said axially forward end of said outer annular wall and said axially aft end of said outer annular wall each further comprise a distal section (see annotated figure 940’) having an approximately cylindrical shape (due to the rotational symmetry around the axis the distal section has a cylindrical shape).

	Regarding Claim 5: Czachor in view of Lussier teaches all the limitations of Claim 4, as stated before, and Lussier teaches at least one of said first extension and said second extension covers at least a portion of a corresponding at least one of said distal sections (see annotated figure 283’).

	Regarding Claim 6: Czachor in view of Lussier teaches all the limitations of Claim 5, as stated before, and Lussier teaches said at least one of said first extension and said second extension is configured to resist a radially outward movement of said corresponding at least one of said distal sections (since the anti-ballistic material wrap, i.e. 50, is wrapped around and provided over the distal sections via the extensions to prevent debris projected radially and outwardly by the fan from exiting the fan containment, see [0018-19] and figure 283’, the anti- ballistic wrap and a fortiori the extensions provide a radially inward force on the inner wall, and a fortiori on the distal sections, that is capable of resisting to radially outward movement of  distal sections).
Regarding the functional language “configured to resist a radially outward movement of said corresponding at least one of said distal sections” it is noted that while features of an 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	Regarding Claim 7: Czachor in view of Lussier teaches all the limitations of Claim 4, as stated before, and Czachor in view of Lussier teaches wherein the second modulus of elasticity permits said at least one of said first extension and said second extension to increase in diameter when a tensile force is applied to said at least one of said first extension and said second extension (the extensions being made of a single Kevlar layer which is an elastic material, a diameter of the extensions will necessarily increase due to tensile force see [0003]).

	Regarding Claim 8: Czachor in view of Lussier teaches all the limitations of Claim 4, as stated before, and Czachor discloses wherein each distal section comprises one of said first joint (see annotated figure 940’) and said second joint (see annotated figure 940’).

	Regarding Claim 9: Czachor in view of Lussier teaches all the limitations of Claim 1, as stated before, and Lussier teaches wherein said anti- ballistic material wrap comprises said first extension (see annotated figure 940’) and said second extension (see annotated figure 940’).

	Regarding Claim 10: Czachor in view of Lussier teaches all the limitations of Claim 1, as stated before, and Lussier teaches wherein said first extension has a thickness (see annotated figure 283’) and a length that is greater than or equal to the thickness (see L1 and T1 in annotated figure 283’).

	Regarding Claim 11: Czachor in view of Lussier teaches all the limitations of Claim 1, as stated before, and Lussier teaches wherein said second extension has a thickness (see annotated figure 283’) and a length that is greater than or equal to the thickness (see L2 and T2 in annotated figure 283’).

	Regarding Claim 12: Czachor discloses a turbofan engine (“turbofan gas turbine”, not numbered, see [0002]) comprising: 
a core turbine engine (see annotated figure 940’); 
a fan (12; Fig.1) powered by a turbine section (“high pressure turbine and low pressure turbine”, not numbered, see [0002]) of said core turbine engine driven by gas generated in said core turbine engine (see [0002]); and 
3a nacelle (see annotated figure 940’) at least partially surrounding said core turbine engine and said fan, said nacelle comprising
	 a softwall containment system (see annotated figure 940’) comprising: 
see annotated figure 940’) circumscribing at least a portion of a bladed rotatable member (12; Fig. 1) of the gas turbine engine and extending from an axially forward end (see annotated figure 940’) of said inner annular wall to an axially aft end of said inner annular wall (see annotated figure 940’),
		an outer annular wall (see annotated figure 940’) circumscribing at least a portion of said inner annular wall (see annotated figure 940’) and extending from an axially forward end (see annotated figure 940’) of said outer annular wall to an axially aft end (see annotated figure 940’) of said outer annular wall, 
		said outer annular wall spaced radially outwardly from said inner annular wall by a predetermined distance (see annotated figure 940’), 
		said outer annular wall extending axially between a first joint coupling (see annotated figure 940’) said axially forward end of said inner annular wall to said axially forward end of said outer annular wall, 
		the first joint being axially forward of the axially forward end of the inner annular wall (see annotated figure 240’),and a second joint coupling (see annotated figure 940’) said axially aft end of said inner annular wall to said axially aft end of said outer annular wall,the second joint being axially aft of the axially aft end of the inner annular wall (see annotated figure 940’), wherein 
	said inner annular wall and said outer annular wall are spaced apart between an entire axial length (see annotated figure 940’) from said first joint to said second joint; and 
	an anti-ballistic material wrap (50; Fig. 1) in contact with and covering at least a portion of said outer annular wall (see annotated figure 940’), 

			said anti-ballistic material wrap is made of elastic materials (KEVLAR aramid fibers, [0016] has necessarily a degree of elasticity), and the body portion has a first modulus of elasticity in a circumferential direction (interpreted as along the circumferential direction) (the combination and superposition of the layer 52 and 50 provide a  first modulus of elasticity along a circumferential direction)

	Czachor is silent regarding said anti-ballistic material wrap comprising at least one of a first extension extending forward of said first joint and a second extension extending aft of said second joint, and the at least one of said first extension and said second extension has a second modulus of elasticity in a circumferential direction, and the second modulus of elasticity is less than the first modulus of elasticity.

	However, Lussier teaches a softwall containment system (28; [0011]; Fig. 4) for a gas turbine (gas turbine 10; Fig. 1)  similar as Czachor, having a centerline axis (A; Fig. 1), said containment system comprising: 
	an inner annular wall (see annotated figure 283’) circumscribing at least a portion of a bladed rotatable member (20, see Figs. 1 and 4) of the machine and extending from an axially forward end (see annotated figure 283’) of said inner annular wall to an axially aft (see annotated figure 283’) end of said inner annular wall; 
	an outer annular wall (36; Fig. 4) circumscribing at least a portion of said inner annular wall (see annotated figure 283’) and extending from an axially forward end (see annotated figure 283’) of said outer annular wall to an axially aft end (see annotated figure 283’) of said see annotated figure 283’), said outer annular wall extending axially between a first joint (see annotated figure 283’) coupling said axially forward end of said inner annular wall to said axially forward end of said outer annular wall (see annotated figure 283’) and a second joint (see annotated figure 283’) coupling said axially aft end of said inner annular wall to said axially aft end of said outer annular wall; and 
	an anti-ballistic material wrap (50; Fig. 4, and [0018] disclosing 50 being made of Kevlar, i.e. anti-ballistic material) in contact with (see annotated figure 283’) and covering at least a portion of said outer annular wall (see annotated figure 283’), 
		said anti-ballistic material wrap comprising at least one of a first extension (see annotated figure 283’) extending forward of said first joint and a second extension (see annotated figure 283’) extending aft of said second joint, wherein 
			the said anti-ballistic material wrap is made of elastic material ( 50 is made of Kevlar which has necessarily a degree of elasticity ;[003] [0018]), the at least one of said first extension and said second extension has a second modulus of elasticity in a circumferential direction (interpreted as along the circumferential direction) (the single layer 50 provide a  second modulus of elasticity along a circumferential direction), 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the first layer 50 of Czachor, as taught by Lussier, to have the first layer 50 of Czachor extending  forward of said first joint and aft of said second joint, having the at least one of said first extension and said second extension with a second modulus of elasticity in a circumferential direction, i.e modulus corresponding to the 

	Regarding Claim 13: Czachor in view of Lussier teaches all the limitations of Claim 12, as stated before, and Czachor discloses said axially forward end of said outer annular wall and said axially aft end of said outer annular wall each comprise a tapered section (see annotated figure 940’) comprising a conical shape (see annotated figure 940’).

	Regarding Claim 14: Czachor in view of Lussier teaches all the limitations of Claim 13, as stated before, and Czachor discloses said axially forward end of said outer annular wall and said axially aft end of said outer annular wall each further comprise a distal section (see annotated figure 940’)  having an approximately cylindrical shape (see annotated figure 940’).


	Regarding Claim 15: Czachor in view of Lussier teaches all the limitations of Claim 14, as stated before, and Lussier teaches at least one of said first extension and said second extension covers at least a portion of a corresponding at least one of said distal sections (see annotated figure 283’).

	Regarding Claim 16: Czachor in view of Lussier teaches all the limitations of Claim 15, as stated before, and Lussier teaches said at least one of said first extension and said second since the anti-ballistic material wrap, i.e. 50, is wrapped around and provided over the distal sections via the extensions to prevent debris projected radially and outwardly by the fan from exiting the fan containment, see [0018-19] and figure 283’, the anti- ballistic wrap and a fortiori the extensions provide a radially inward force on the inner wall, and a fortiori on the distal sections, that is capable of resisting to radially outward movement of  distal sections).
Regarding the functional language “configured to resist a radially outward movement of said corresponding at least one of said distal sections” it is noted that while features of an apparatus may be recited either structurally or functionally, Claim 6 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of claim 6 attempt to define the invention by what it does rather than what it is. Lussier discloses all of the claim elements of current invention and is capable of performing the recited functions, as explained above.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	Regarding Claim 17: Czachor in view of Lussier teaches all the limitations of Claim 12, as stated before, and Lussier teaches wherein said anti- ballistic material wrap comprises said see annotated figure 940’) and said second extension (see annotated figure 940’).

	Regarding Claim 21: Czachor in view of Lussier teaches all the limitations of Claim 12, as stated before, and Czachor in view of Lussier teaches wherein the second modulus of elasticity permits said at least one of said first extension and said second extension to increase in diameter when a tensile force is applied to said at least one of said first extension and said second extension (the extensions being made of a single Kevlar layer which is an elastic material, a diameter of the extensions will necessarily increase due to tensile force see [0003]).

	Regarding Claim 22: Czachor in view of Lussier teaches all the limitations of Claim 14, as stated before, and Czachor discloses wherein each distal section comprises one of said first joint (see annotated figure 940’) and said second joint (see annotated figure 940’).

	Regarding Claim 23: Czachor in view of Lussier teaches all the limitations of Claim 12, as stated before, and Lussier teaches wherein said first extension has a thickness (see annotated figure 283’) and a length that is greater than or equal to the thickness (see L1 and T1 in annotated figure 283’).

	Regarding Claim 24: Czachor in view of Lussier teaches all the limitations of Claim 12, as stated before, and Lussier teaches wherein said second extension has a thickness (see annotated figure 283’) and a length that is greater than or equal to the thickness (see L2 and T2 in annotated figure 283’).


Response to Arguments
Applicant’s arguments filed 12/15/2020 have been considered but are not convincing for the following reason:
Applicant argues that Czachor or Lussier fails teach, suggest, or disclose, alone or in combination the limitation “said anti-ballistic material wrap is made of elastic materials, and the body portion has a first modulus of elasticity in a circumferential direction, the at least one of said first extension and said second extension has a second modulus of elasticity in a circumferential direction, and the second modulus of elasticity is less than the first modulus of elasticity”.
	However, as articulated above Czachor discloses said anti-ballistic material wrap comprising a body portion (portion composed of layer 50 superposed to layer 52) wherein said anti-ballistic material wrap is made of elastic materials (KEVLAR aramid fibers, [0016] has necessarily a degree of elasticity), and the body portion has a first modulus of elasticity in a circumferential direction (interpreted as along the circumferential direction) (the combination and superposition of the layer 52 and 50 provide a  first modulus of elasticity along a circumferential direction).
	Lussier teaches the anti-ballistic material wrap comprising at least one of a first extension (see annotated figure 283’) extending forward of said first joint and a second extension (see annotated figure 283’) extending aft of said second joint (see annotated figure 283’),  wherein the said anti-ballistic material wrap is made of elastic material ( 50 is made of Kevlar which has necessarily a degree of elasticity ;[003] [0018]), the at least one of said first extension and said 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the first layer 50 of Czachor, as taught by Lussier, to have the first layer 50 of Czachor extending  forward of said first joint and aft of said second joint, having the at least one of said first extension and said second extension with a second modulus of elasticity in a circumferential direction, i.e modulus corresponding to the single layer 50, and the second modulus of elasticity is less than the first modulus of elasticity (the first modulus of elasticity corresponds to the modulus of the combination of the first and second layers 50 and 52 while the second modulus corresponds to modulus of the single layer 50 since in view of Lussier only the layer 50 of Czachor is extended). Doing so would increase the coverage of the wrap and increase the confinement of the blade.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./
Examiner, Art Unit 3741     
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741